DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 01/03/2022 has been fully considered. Applicant’s amendments arguments with respect to claims 1, 19, and 29 have been fully considered and are persuasive.  The rejections have has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9, 10, 12, 18, 19, 21, 23, 24, 26, 27, 29, 30 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the first lower light reflective layer extending further than at least one of the first intermediate light reflective layer and the first upper light reflective layer; in combination with the other recited limitations.  Claims 2-6, 9, 10, 12, and 18 depend on claim 1.
In reference to claim 19, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a first via plug directly connected to a first lowermost light reflective layer and the first lower electrode; in combination with the other recited limitations.  Claims 20, 21, 23, 24, 26, and 27 depend on claim 19.

In reference to claim 29, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a first width of the first layer in the first direction is greater than a second width of the second layer in the first direction; in combination with the other recited limitations.  Claims 30 and 33 depend on claim 29.
The closest prior art of record is Yang et al. (US 2021/0066416) which discloses a light emitting device including multi-layer light reflectors to utilize a micro-cavity effect, Figure 15 and paragraph 89, for example.
 However, the instant application differs from the prior art in that the instant application includes multi-layer light reflecting layers with layers having different widths.  This structure is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is to allow for electrical connections of the pixels in a light emitting device having resonant cavities of different thickness, paragraphs 38, 39, and 41 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ju et al. (US 2020/0136095), Koshihara et al. (US 2015/0060807), and Kato et al. (US 2018/0219170) disclose related structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897